Citation Nr: 1243911	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  95-20 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) at L4-L5, L5-S1. 

2. Entitlement to a rating in excess of 10 percent for right knee strain with instability, rated 20 percent disabling from June 19, 2008.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to December 1987. 

This matter was last before the Board of Veterans' Appeals (Board) in August 2011 on appeal from a March 1995 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans affairs (VA). The 1995 RO decision included denial of entitlement to a compensable rating for right knee strain and an assignment of a 10 percent rating for the service-connected back disability, effective July 25, 1994. 

This case first came before the Board of Veterans' Appeals (Board) in August 2000. At that time, the Board disposed of all issues except a petition to reopen a claim of entitlement to service connection for asthma and the claims for increased ratings for the spinal disability and right knee disability; those remaining issues were remanded for additional development. Subsequently, the RO assigned a 20 percent disability rating for the Veteran's spinal disability and a 10 percent rating for the right knee disability, effective the date of the respective claims. Although the RO also granted the Veteran's petition to reopen a claim of entitlement to service connection for asthma, it denied entitlement to service connection for asthma. 

In February 2005, the Board reopened the claim for service connection for asthma and remanded that claim as well as the increased rating claims for the right knee and spinal disabilities. In November 2007, the Board again remanded the claims for additional development. When the matter returned to the Board in August 2009, the Board issued a decision granting service connection for asthma, denying entitlement to an increased rating for the spinal disability, and granting a 20 percent rating for the right knee disability, effective June 19, 2008. The Board also granted a separate 10 percent rating for right knee arthritis, effective April 10, 1998. 

The Veteran appealed the Board's August 2009 decision - specifically the denials of his increased rating claims - to the United States Court of Appeals for Veterans Claims (Court). In a January 12, 2011 Order, the Court remanded that portion of the Board's August 2009 decision for readjudication in compliance with directives specified in a December 2010 Joint Motion for Partial Remand (Joint Remand). The December 2010 Joint Remand directed the Board to consider whether a separate evaluation was warranted for any neurological manifestations of the Veteran's lumbar spine disorder and to ensure that the Veteran was afforded an adequate VA examination for his right knee disability. The Board remanded the claims in August 2011 for the specified development and the matter is now before the Board again for further appellate consideration. 

In April 2007, the Veteran testified before a Veterans Law Judge at a hearing held at the VA Central Office in Washington, DC. A copy of that hearing transcript has been associated with the record. As that Veterans Law Judge is no longer with the Board, the Veteran was asked, in accordance with 38 U.S.C.A. § 7101(c) (West 2002); 38 C.F.R. § 20.707 (2012), by a September 2012 letter if he wished to have another hearing. However, he has not responded to that letter or otherwise indicated his desire for another hearing and the September 2012 letter informed him that, if he did not respond to the letter within 30 days, the Board would assume that he did not want a hearing.

As noted by the Board in August 2011, the Veteran filed new claims for service connection in January 2010 - for diabetes mellitus as secondary to his service-connected right knee strain and for a heart disorder as secondary to posttraumatic stress disorder. These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) so the Board does not have jurisdiction over them. These claims are again REFERRED to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file revealed additional medical evidence pertinent to the current appeal. This evidence has been carefully reviewed by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that certain evidence remains outstanding and new VA examinations are warranted, this matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The Veteran has repeatedly stated that he receives private chiropractic treatment for his back and right knee. Although there are records from one (1) private chiropractor dated July 1994 through February 2001, notations in subsequent VA treatment notes reflect that additional records are outstanding. 

Specifically, in June 2005, the Veteran reported "frequent visits to a chiropractor for manipulation of his right knee" and he has intermittently reported private chiropractic treatment for his back (most recently in June 2011 when he identified the Ariya Family Chiropractic Center). The claims file also indicates that the Veteran has received care from other private sources: a November 1995 letter from a private physician states that the Veteran received care from Ettrick Medical Center, a chiropractor in Colonial Heights, and a neurosurgeon in Richmond (Doctors Johnson, Suter, and Miller are named); in January 1998, he was provided a referral letter from VA for rehabilitation services in an outside gym; in February 2001 he reported doing physical therapy at a gym; in November 2001, he reported being seen in John Randolph Hospital for left lower extremity pain; in May 2005 the Veteran requested a referral for kinesiotherapy; in June 2005, he informed a VA provider that he was going to receive outside pool therapy; in August 2008 he reported being seen in John Randolph Hospital for a swollen and painful right knee; in April 2009, he asked for a referral to an outside orthopedist; in September 2009, he reported "water therapy under the advice of rehabilitative specialists" and asked if VA could reimburse him for non-VA care. While this case is in remand status, the RO/AMC must provide the Veteran with multiple releases for treatment notes from the identified sources. When VA is put on notice of the existence of private medical records, it must attempt to obtain them before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

The most recent VA treatment note associated with the (virtual) claims file is dated May 7, 2012. VA has a duty to obtain subsequently generated evidence. See Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA). On remand, the RO/AMC must obtain any outstanding VA treatment records and associated them with the claims file.

As noted above, the Court directed the Board to obtain additional medical opinions. After the Board's August 2011 remand, the Veteran was afforded VA spinal and knee examinations in September 2011. Unfortunately, the Board finds the resulting examination reports inadequate for rating purposes. See Barr v. Nicholson, 21 Vet.App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The spinal examination report reflects conflicting opinions as to whether any neurologic abnormalities are associated with the Veteran's back disability (stating both that the Veteran has "bouts of sciatica" and that he does not have sciatic nerve impairment). The report also does not discuss earlier VA treatment notes diagnosing radiculopathy and noting "dribbling." A clarifying opinion is necessary. See 38 C.F.R. § 4.2.

The Board also finds that a clarifying opinion is necessary in regard to the claim for an increased rating for a knee disability. 38 C.F.R. § 4.2. Not only does the claims file reflect that pertinent private medical evidence was unavailable to the September 2011 examiner at the time of the examination, but the examiner's opinion indicates that the full extent of the Veteran's right knee disability may not be attributable to service-connected injury. Specifically, the examiner stated that she "would strongly recommend obtaining a medical opinion as to relatedness to military service for the different knee diagnoses." It is only when the degree of impairment from service-connected (versus non-service-connected) disability cannot be medically ascertained that the RO/AMC is obligated to consider the whole impairment as service connected. Mittleider v. West, 11 Vet.App. 181 (1998); 38 C.F.R. § 3.102 (2012). Further, the Veteran has alleged that the 2011 examinations did not assess the "true" severity of his back and knee disabilities. See November 2011 letter from Veteran. Pursuant to 38 C.F.R. § 3.327(a), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2012).

Accordingly, the case is again REMANDED to the RO/AMC for the following action:

1. Gather any outstanding records of VA treatment - NOTE that the most recent VA note associated with the claims file is dated May 7, 2012. If unsuccessful in obtaining any additional VA treatment records, inform the Veteran of the status of those records and provide him an opportunity to submit any copies in his possession.

2. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file. Make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. These requests must specifically include, but are not limited to: 

a. Ariya Family Chiropractic Center; 

b. Ettrick Medical Center (specifically, a Dr. Norris Johnson);

c. a chiropractor in Colonial Heights, Virginia; 

d. a neurosurgeon in Richmond, Virginia; 

e. Dr. Suter; 

f. Dr. Miller; 

g. Dr. James Taylor after February 2001; 

h. any private orthopedists; 

i. any private physical therapists (to include gym and pool therapies); 

j. any private kinesiotherapists; 

k. and John Randolph Hospital. 

3. Afford the Veteran an opportunity to attend a VA examination at an appropriate location to determine the current severity of his service-connected right knee and lumbar spinal disabilities, the impact of both disabilities on his employment, and the frequency of any required hospitalizations. 

The examiner must review the ENTIRE claims file - with particular attention to September 2011, January 2009, March 2006, January 2003, June 1997, March 1997, and February 1995 examination reports, as well as pertinent VA and private treatment records. 

Conduct an interview with, and an examination of, the Veteran. Determine the current severity of each disability and conduct all appropriate range of motion measurements. The examinations must include evaluation of any additional limitation of motion or functional loss due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, muscle spasm, during flare-ups, or with prolonged and repetitive use. In regard to the knee, address the severity of any instability. In regard to the back, address the frequency and duration of any incapacitating episodes. Discuss any changes in the severity of either or both disabilities. 

In specific regard to the evaluation of any neurologic abnormalities that may be associated with the Veteran's service-connected spinal disability, review and discuss January and February 1997 VA treatment notes diagnosing radiculopathy, an April 1998 note referring to radicular symptoms, a July 1999 notation of a nerve block, March 2001 and 2002 notes referring to nerve root symptoms, April 2003 and November 2004 notes referring to nerve root compression and herniated nucleus pulposa, a November 2004 referencing sciatica, and a May 2005 note referencing 'dribbling.' Also address whether or not the Veteran's diagnosed erectile dysfunction is etiologically related to his lumbar spine disability. Clarify the 2011 examiner's opinions that the Veteran has "bouts of sciatica," but does not have sciatic nerve impairment. State whether the Veteran has any current neurologic abnormalities associated with the lumbar disability or has had any such abnormalities at any time during the appellate period.

In specific regard to the evaluation of the right knee disability, review and discuss the Veteran's complaints of 'buckling' and 'giving way' as mentioned in VA treatment notes dated June 2005, November 2007, and October and December 2008. Review the September 2011 examination report in regard to the right knee evaluation and refer to the examiner's advice to "obtain[] a medical opinion as to relatedness to military service for the difference knee diagnoses." Specifically, provide a medical opinion as to whether or not the different effects from the multiple right knee diagnoses can be separately evaluated - IF the degree of impairment from service-connected versus non-service-connected disability can be medically ascertained, state which disabilities are service-connected and provide evaluations of the severity of those disabilities. OTHERWISE, evaluate the severity of the combined effects of the Veteran's right knee disabilities.

Discuss the effects of both service-connected disabilities on the Veteran's employment. If the examiner is not able to provide the requested opinions, he or she should explain why.

4. Review the claims file and ensure that the above-directed development has been completed in full. If any additional development is necessary, take appropriate steps.

5. Readjudicate the Veteran's claims to include consideration of any appropriate staged ratings. If any benefit sought is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
DENNIS F. CHIAPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


